PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/108,590
Filing Date: 22 Aug 2018
Appellant(s): KOBAYASHI, HERBERT, S.



__________________
Kenneth Nash
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/6/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce I, US 2012/0307070 (hereinafter Pierce I) in view of Iredale et. al., US 6507659 B1 (hereinafter Iredale), Vaillancourt et. al., US 2018/0233154 A1 (hereinafter Vaillancourt), and further in view of Abhishek, US 2018/0225655 A1 (hereinafter Abhishek).

	As for claim 8, Pierce I discloses a wireless ([0041], e.g., wireless) surveillance ([0033], e.g., surveillance) system comprising: a camera housing ([0033], e.g., single housing) comprising a camera housing opening ([0046], e.g., openings);  a camera ([0033], e.g., a plurality of individual digital cameras) mounted within said camera housing; an electronic encoder chip ([0044], e.g., encoder) a transmitter antenna ([0043], e.g., antenna and Fig. 2, e.g., element antenna attached to element 160) operably connected to said camera wherein said data ([0038], e.g., video) is transmitted; a receiver antenna (Fig. 2, e.g., element antenna attached to element 160, note the corresponding receiving antenna) operably connected to a monitor system ([0045], e.g., viewing software), said monitor system having an audio output port ([0044], e.g., audio, note the receiver side audio port).
	Pierce I does not explicitly disclose an audio input port secured to said camera housing; said audio input port of said camera;  said plurality of data inputs comprising data received from audio. 
	However, Iredale teaches an audio input port (col. 6, l. 66 – col. 7, l. 21, e.g., microphone jacks) secured to said camera housing; said audio input port (col. 6, l. 66 – col. 7, l. 21, e.g., microphone jacks) of said camera (col. 6, l. 66 – col. 7, l. 21, e.g., camera);  said plurality of data inputs comprising data received from audio (col. 6, l. 66 – col. 7, l. 21, e.g., microphone jacks).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I and Iredale before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of microphone apparatus for producing signals for surround reproduction of Iredale with a motivation to provide a microphone apparatus which can cheaply and reliably produce a surround image, localize sounds and remain compatible with standard surround decoders as taught by Iredale (col. 2, ll. 22-25).
	Pierce I as modified by Iredale does not explicitly teach said electronic encoder chip further comprising a plurality of data inputs wherein data from said plurality of data inputs is transmitted to said audio input port; an electronic decoder chip connected to said audio output port, said electronic decoder chip comprising a plurality of outputs that reproduce said data from said plurality of data inputs. 
	However, Vaillancourt teaches said electronic encoder chip further comprising a plurality of data inputs (Fig. 1, e.g., elements 105 and 125) wherein data (Fig. 1, e.g., elements 102 and 122) from said plurality of data inputs is transmitted to said audio input port (Fig. 1, e.g., element 107); an electronic decoder chip (Fig. 1, e.g., element 110) connected to said audio output port, said electronic decoder chip comprising a plurality of outputs (Fig. 1, e.g., elements 113 and 133) that reproduce ([0047], e.g., played back and [0048], e.g., corresponds) said data from said plurality of data inputs. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, and Vaillancourt before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of method and system for encoding left and right channels of a stereo sound signal selecting between two and four sub-frames models depending on the bit budget of Vaillancourt with a motivation to transmit a stereo sound to a remote location with a small amount of data after encoding for understanding the environment of the source location.
	Pierce I as modified by Iredale and Vaillancourt does not explicitly teach said plurality of data inputs comprising data received from non-audio sources. 
	However, Abhishek teaches said plurality of data inputs comprising data received from non-audio sources ([0080], e.g., data is transmitted using the audio signal).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, and Abhishek before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of a system and method for data communication between computing devices using audio signals of Abhishek with a motivation to enable a data transmission between the devices that are in close proximity with less complexity as taught by Abhishek ([0004]).

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Pierce I as modified by Vaillancourt and Abhishek does not explicitly teach said camera comprises more than one audio input port operable to receive data. 
	However, Iredale teaches said camera comprises more than one audio input port (col. 6, l. 66 – col. 7, l. 21, e.g., microphone jacks) operable to receive data. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Vaillancourt, Abhishek, and Iredale before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of microphone apparatus for producing signals for surround reproduction of Iredale with a motivation to provide a microphone apparatus which can cheaply and reliably produce a surround image, localize sounds and remain compatible with standard surround decoders as taught by Iredale (col. 2, ll. 22-25).

	2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Abhishek, and further in view of Drake et. al., US 2010/0109934 A1 (hereinafter Drake).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Pierce I as modified by Iredale, Vaillancourt, and Abhishek does not explicitly teach said plurality of data inputs includes at least two of a Doppler radar, PIR motion detector, a Geiger counter, and/or a door switch. 
	However, Drake teaches said plurality of data inputs includes at least two of a Doppler radar ([0028], e.g., Doppler radar), PIR motion detector ([0028], e.g., PIR motion sensors), a Geiger counter, and/or a door switch. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Abhishek, and Drake before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of Doppler radar motion detector for an outdoor light fixture of Drake with a motivation to detect motion while avoiding problems caused by environmental weather conditions as taught by Drake ([0002] and [0006]).

	3.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Abhishek, and further in view of Vishloff et. al., US 2007/0169151 A1 (hereinafter Vishloff).

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Pierce I as modified by Iredale, Vaillancourt, and Abhishek does not explicitly teach said camera comprises a high gain antenna. 
	However, Vishloff teaches said camera comprises a high gain antenna ([0004], e.g., high gain directional antenna).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Abhishek, and Vishloff before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of systems and methods for wireless digital video monitoring of Vishloff with a motivation to transmit and receive data between source and destination which are spaced apart a long distance.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 8. In addition, Pierce I further discloses said monitor system comprises an RF receiver ([0041], e.g., cellular, Bluetooth, Wi-Fi) and a video output ([0045], e.g., viewing software).
	Pierce I as modified by Iredale, Vaillancourt, and Abhishek does not explicitly teach an NTSC receiver. 
	However, Vishloff teaches an NTSC receiver ([0025], e.g., NTSC).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Abhishek, and Vishloff before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of systems and methods for wireless digital video monitoring of Vishloff with a motivation to transmit and receive data between source and destination which are spaced apart a long distance.

	4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Abhishek, and further in view of Bharitkar et. al., US 2018/0218576 A1 (hereinafter Bharitkar).

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Pierce I as modified by Iredale, Vaillancourt, and Abhishek does not explicitly teach said electronic encoder chip and said electronic decoder chip are operable to frame sync said data. 
	However, Bharitkar teaches said electronic encoder chip and said electronic decoder chip are operable to frame sync said data ([0087], e.g., synchronized to the compressed audio frames).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Abhishek, and Bharitkar before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of low bit rate parameteric encoding and transport of haptic-tactile signals of Bharitkar with a motivation to provide a mechanism that enables parameter metadata to be delivered to a playback device dynamically upon request via an out-of-band secondary channel via a specific payload type of a metadata container as taught by Bharitkar ([0087]).

	5.	Claims 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Abhishek, Wargo, US 2017/0350553 A1 (hereinafter Wargo), and further in view of Lysejko et. al., US 2018/0213417 A1 (hereinafter Lysejko).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Pierce I as modified by Iredale, Vaillancourt, and Abhishek does not explicitly teach an antenna pole, said antenna pole comprising a bottom mount; a hinge comprising a top bolt bracket and a bottom bolt bracket, said top bolt bracket being secured to said antenna pole at said bottom mount; an anchor, said anchor being secured to said bottom bolt bracket, said anchor being weighted to securely maintain said antenna pole in an upright position. 
	However, Wargo teaches an antenna pole ([0054], e.g., antenna), said antenna pole comprising a bottom mount ([0054], e.g., antenna, note the bottom portion); a hinge ([0053], e.g., hinge) comprising a top bolt bracket ([0054], e.g., mounting plate and bolt) and a bottom bolt bracket ([0052], e.g., flange portion and bolt), said top bolt bracket ([0054], e.g., mounting plate and bolt) being secured to said antenna pole at said bottom mount; an anchor ([0034], e.g., water tower and [0052], e.g., base), said anchor being secured to said bottom bolt bracket ([0052], e.g., flange portion and bolt), said anchor ([0034], e.g., water tower and [0052], e.g., base) being weighted ([0034], e.g., water tower, the weight of the water tower to support the antenna) to securely maintain said antenna pole in an upright position. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Abhishek, and Wargo before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of hinged magnetic mounting apparatus of Wargo with a motivation to mount devices such as antennas, cameras, lights, cabinets or enclosures, or other elements to a structure that conform the mounting apparatus to the curvature of a surface as taught by Wargo ([0002]).
	Pierce I as modified by Iredale, Vaillancourt, Abhishek, and Wargo does not explicitly teach a rotor mounted to rotate a rotating portion of said antenna pole. 
	However, Lysejko teaches a rotor mounted to rotate a rotating portion ([0050], e.g., rotate and motor) of said antenna pole ([0050], e.g., antenna).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Abhishek, Wargo, and Lysejko before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of wireless network controller and method of controlling a wireless network of Lysejko with a motivation to use directional antenna for increased performance and reduce interference from unwanted sources.
	In addition, Pierce I further discloses pole comprising said camera housing ([0033], e.g., single housing).

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 14. In addition, Pierce I further discloses a stationary camera ([0033], e.g., a fixed camera system) mounted on a non-rotating portion of said antenna pole ([0043], e.g., pole and antenna).

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Pierce I as modified by Iredale, Vaillancourt, Abhishek, and Wargo does not explicitly teach said rotor motor is electronically controllable to operate bidirectionally or pause to take motion measurement. 
	However, Lysejko teaches said rotor motor is electronically controllable to operate bidirectionally ([0050], e.g., +-200 degrees) or pause to take motion measurement. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Abhishek, Wargo, and Lysejko before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of wireless network controller and method of controlling a wireless network of Lysejko with a motivation to use directional antenna for increased performance and reduce interference from unwanted sources.

	6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Abhishek, Wargo, Lysejko, and further in view of Whiting et. al., US 2010/0031573 A1 (hereinafter Whiting).

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Pierce I as modified by Iredale, Vaillancourt, Abhishek, Wargo, and Lysejko does not explicitly teach a light mounted on said rotating portion of said antenna pole rotatable bracket. 
	However, Whiting teaches a light ([0075], e.g., light) mounted on said rotating portion of said antenna pole rotatable bracket. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Abhishek, Wargo, Lysejko, and Whiting before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of safety hatch system and egress method of Whiting with a motivation to provide a warning light for safety.

	7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Abhishek, Wargo, Lysejko, and further in view of Drake.

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Pierce I as modified by Iredale, Vaillancourt, Abhishek, Wargo, and Lysejko does not explicitly teach a Doppler radar or PIR detection unit mounted on said antenna pole rotatable bracket. 
	However, Drake teaches a Doppler radar ([0028], e.g., Doppler radar) or PIR detection unit ([0028], e.g., PIR motion sensors) mounted on said antenna pole rotatable bracket. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Abhishek, Wargo, Lysejko, and Drake before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of Doppler radar motion detector for an outdoor light fixture of Drake with a motivation to detect motion while avoiding problems caused by environmental weather conditions as taught by Drake ([0002] and [0006]).

	8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Abhishek, Wargo, Lysejko, and further in view of Suzuki, US 2002/0080058 A1 (hereinafter Suzuki).

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Pierce I as modified by Iredale, Vaillancourt, Abhishek, Wargo, and Lysejko does not explicitly teach that said rotor motor rotates continuously in one direction. 
	However, Suzuki teaches that said rotor motor rotates continuously in one direction ([0025], e.g., antenna which continuously rotates in one direction).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Vaillancourt, Abhishek, Wargo, Lysejko, and Suzuki before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of detecting apparatus of Suzuki with a motivation to covers all directions to obtain signal from all directions.

	9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce I in view of Iredale, Abhishek, Vaillancourt, Wargo, Lysejko, and further in view of Pierce II et. al., US 2013/0176434 A1 (hereinafter Pierce II).

	As for claim 20, Pierce I discloses a wireless ([0041], e.g., wireless) surveillance system ([0033], e.g., surveillance) comprising: a plurality of cameras ([0033], e.g., a plurality of individual digital cameras);  a transmitter antenna ([0043], e.g., antenna and Fig. 2, e.g., element antenna attached to element 160) operably connected to said plurality of cameras; a receiver antenna (Fig. 2, e.g., element antenna attached to element 160, note the corresponding receiving antenna) operably connected to a monitor system ([0045], e.g., viewing software); a second camera ([0033], e.g., cameras) of said plurality of cameras mounted on a non-rotating portion of said antenna pole ([0043], e.g., pole and antenna).
	Pierce I does not explicitly disclose said plurality of data inputs comprising data received from audio source; an audio input port of said plurality of cameras. 
	However, Iredale teaches said plurality of data inputs comprising data received from audio source (col. 6, l. 66 – col. 7, l. 21, e.g., microphone jacks); an audio input port (col. 6, l. 66 – col. 7, l. 21, e.g., microphone jacks) of said plurality of cameras. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I and Iredale before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of microphone apparatus for producing signals for surround reproduction of Iredale with a motivation to provide a microphone apparatus which can cheaply and reliably produce a surround image, localize sounds and remain compatible with standard surround decoders as taught by Iredale (col. 2, ll. 22-25).
	Pierce I as modified by Iredale does not explicitly teach said plurality of data inputs comprising data received from non-audio sources. 
	However, Abhishek teaches said plurality of data inputs comprising data received from non-audio sources ([0080], e.g., data is transmitted using the audio signal).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, and Abhishek before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of a system and method for data communication between computing devices using audio signals of Abhishek with a motivation to enable a data transmission between the devices that are in close proximity with less complexity as taught by Abhishek ([0004]).
	Pierce I as modified by Iredale and Abhishek does not explicitly teach an electronic encoder with a plurality of data inputs; an electronic decoder chip decoder comprising a plurality of outputs that reproduce data from said plurality of data inputs; wherein said data from said plurality of data inputs is transmitted to said audio input port. 
	However, Vaillancourt teaches an electronic encoder (Fig. 1, e.g., element 106) with a plurality of data inputs (Fig. 1, e.g., elements 105 and 125); an electronic decoder chip decoder (Fig. 1, e.g., element 110) comprising a plurality of outputs (Fig. 1, e.g., elements 113 and 133) that reproduce ([0047], e.g., played back and [0048], e.g., corresponds) data from said plurality of data inputs; wherein said data (Fig. 1, e.g., elements 102 and 122) from said plurality of data inputs is transmitted to said audio input port (Fig. 1, e.g., element 107).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Abhishek, and Vaillancourt before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of method and system for encoding left and right channels of a stereo sound signal selecting between two and four sub-frames models depending on the bit budget of Vaillancourt with a motivation to transmit a stereo sound to a remote location with a small amount of data after encoding for understanding the environment of the source location.
	Pierce I as modified by Iredale, Abhishek, and Vaillancourt does not explicitly teach an antenna pole, said antenna pole comprising a bottom mount; a hinge comprising a top bolt bracket and a bottom bolt bracket, said top bolt bracket being secured to said antenna pole at said bottom mount; an anchor, said anchor being secured to said bottom bolt bracket, said anchor being weighted to securely maintain said antenna pole in an upright position. 
	However, Wargo teaches an antenna pole ([0054], e.g., antenna), said antenna pole comprising a bottom mount ([0054], e.g., antenna, note the bottom portion); a hinge ([0053], e.g., hinge) comprising a top bolt bracket ([0054], e.g., mounting plate and bolt) and a bottom bolt bracket ([0052], e.g., flange portion and bolt), said top bolt bracket ([0054], e.g., mounting plate and bolt) being secured to said antenna pole at said bottom mount ([0054], e.g., antenna, note the bottom portion); an anchor ([0034], e.g., water tower and [0052], e.g., base), said anchor being secured to said bottom bolt bracket ([0052], e.g., flange portion and bolt), said anchor ([0034], e.g., water tower and [0052], e.g., base) being weighted ([0034], e.g., water tower, the weight of the water tower to support the antenna) to securely maintain said antenna pole in an upright position. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Abhishek, Vaillancourt, and Wargo before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of hinged magnetic mounting apparatus of Wargo with a motivation to mount devices such as antennas, cameras, lights, cabinets or enclosures, or other elements to a structure that conform the mounting apparatus to the curvature of a surface as taught by Wargo ([0002]).
	Pierce I as modified by Iredale, Abhishek, Vaillancourt, and Wargo does not explicitly teach a rotor to rotate a rotating portion of said antenna pole. 
	However, Lysejko teaches a rotor to rotate a rotating portion of said antenna pole ([0050], e.g., rotate and motor).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Abhishek, Vaillancourt, Wargo, and Lysejko before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of wireless network controller and method of controlling a wireless network of Lysejko with a motivation to use directional antenna for increased performance and reduce interference from unwanted sources.
	Pierce I as modified by Iredale, Abhishek, Vaillancourt, Wargo, and Lysejko does not explicitly teach a first camera of said plurality of cameras mounted on said rotating portion of said antenna pole. 
	However, Pierce II teaches a first camera ([0051], e.g., camera) of said plurality of cameras mounted ([0051], e.g., camera mount) on said rotating portion of said antenna pole ([0051], e.g., post).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pierce I, Iredale, Abhishek, Vaillancourt, Wargo, Lysejko, and Pierce II before him/her to modify the surveillance method utilizing video compression for wireless transmission surveillance method utilizing video compression for wireless transmission of Pierce I with the teaching of surveillance pole with pivoting camera mounting head of Pierce II with a motivation to obtain a detail image using a high resolution camera in a direction of a region of interest that can be directed to any of 360 degrees for detail analysis of the environment.

(2) Response to Argument

	Claims 8 and 13 are rejected under 35 USC 103 as being unpatentable over Pierce |, US 2012/0307070) in view of Iredale et. al., US 6507659 B1 (Iredale), and in further view of Vaillancourt et. al., US 2018/0233154 A1 (Vaillancourt).

	1. The proposed modification (see p. 3-4 of Final Action of 7/6/2021) of Pierce | by Iredale apparently requires placing the Iredale microphone assembly 210 (FIG. 4) on the Pierce camera housing (103) as taught by Iredale (see FIG 2 or FIG. 4) because this is the primary feature taught by Iredale. However, the modification of the Pierce camera housing by Iredale cannot achieve the Iredale “surround sound” as proposed by the Examiner.

1A. 
Appellant argues that Iredale requires audio inputs on all sides of the pole 103 while Pierce I has camera housing on one side of the pole 101, thus fails to orient the microphone properly for surround sound. Examiner respectfully disagrees. The figures of Pierce I and Iredale are reproduced below.



    PNG
    media_image2.png
    588
    275
    media_image2.png
    Greyscale
             
    PNG
    media_image3.png
    484
    814
    media_image3.png
    Greyscale


When these are combined, it would look like the following when seen from above but below the element 120. Note that the sizes of the drawing are not in scale, thus, exact size ratio does not need to be the same as that in the combination.
[AltContent: oval][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: textbox (center)][AltContent: textbox (left)][AltContent: textbox (right)][AltContent: textbox (Pierce I: element 101)][AltContent: rect][AltContent: textbox (rear)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]






Although Appellant argues that the microphones fail to orient properly and receive sound on only one side of the Pierce pole 101, the combination, as shown above, properly collects sound from all needed directions, i.e., center, left, right, and back. Although Appellant argues that the pole 101 blocks sound to reach the microphone, the pole does not block sound reaching to the microphones.
 Another approach is a combination in the way shown below which is envisioned by Appellant.
[AltContent: oval][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: textbox (center)][AltContent: textbox (left)][AltContent: textbox (right)][AltContent: textbox (Iredale: element 10
Pierce I: element 109)][AltContent: textbox (Pierce I: element 101)][AltContent: rect][AltContent: textbox (rear)][AltContent: connector][AltContent: connector][AltContent: connector]




First, there is no reason why the combination must be done in this way. As presented above, another better way would be a placing the microphones outside of the pole 101. Therefore, the arguments based on this combination is moot. Second, even if this combination is used, it still does not frustrate operation of principle. The purpose of the surround sound system is collecting the sound as is, i.e., if there is an obstacle such as a tree or a pole, the sound is to be received in reduced volume. In the same way as planting a tree in the environment does not make a surround system faulty, having a pole in the environment does not make the surround system faulty. If a surround system receives a sound as if there is no tree even though there is a tree, the surround system is in fact faulty. In the same way, if there is a pole, the surround system must receive a sound from that direction in a reduced volume. Note that there is no requirement that a pole must not be installed in the monitored environment. In fact, depending on applications, having a pole is more beneficial to reduce unnecessary sound from that direction if sound from that direction is not desired. The surround system would collect the sound of the given environment including the pole as is. Thus, even this combination is a proper surround system that collects surround sound correctly reflecting the given environment including the pole.
Therefore, the combination is not useless or nonsensical modification.

1B. The Examiner does not explain the benefit of “surround sound” when the Pierce cameras see only 180 degrees other than make a conclusory statement that suggests this is somehow beneficial.
Appellant argues that there would be another 180 degree of sound that is not covered by the Pierce I camera, thus the motivation is weak. Examiner respectfully disagrees. First, a weak motivation is a still valid motivation. Second, it seems that Appellant believes that the coverage of the surround sound must be exactly the same as the coverage of the camera. There is no such a requirement. Depending on needs of applications, designer can choose cover only a portion of the coverage of camera. It would be unreasonable to require the system to cover exactly the same area by both camera and microphones with added cost in a situation where only a portion of the environment need to be covered by the camera while more area is to be covered by the microphones. 
Although Appellant further argues that surround sound is not achieved by the modification, Iredale discloses “surround image” in col. 2, ll. 22-25. Note that the “image” in the Iredale in fact means “sound” because col. 6, ll. 30-35 defines “surround image” as “sound effect or perception which is familiar to the audiences of movies, television, and theater due to the deliberate staging choices made in those fields of entertainment." Thus, surround sound is achieved by the proposed modification.

2. Modifying Iredale by Vaillancourt, as also proposed by the Examiner (Page 4 of Final Action of 7/6/2021) changes the principle of operation of Iredale and/or renders Iredale unsuitable for its intended purpose.
2A.
Appellant argues that the modification of Iredale by Vaillancourt would prevent Iredale’s intended operation to produce surround sound because the modification will not have more than two microphones. Examiner respectfully disagrees. Although Appellant argues based on a modification that replacing the microphones of Iredale with the microphones of Vaillancourt, that is not the modification that a person having ordinary skill would do. The modification that a person having ordinary skill in the art would do is leaving all microphone of Iredale when it is combined with the Vaillancourt because when Iredale was combined with Pierce, the combination was done to add the function of surround sound, thus discarding them when another reference was added would be contrary to what a person having ordinary skill in the art would do. Therefore, the combination with Vaillancourt would not change the principle of operation of Iredale.

3.
Appellant argues that non-audio input is not satisfied by Abhishek. Examiner respectfully disagrees. Appellant argues that transmitting in the modification is a very complex way to transmit information, thus one of skill in the art would not find obvious to implement due to the high cost and time required to modify each input device. First, Appellant fails to provide evidence that the modification has high cost and time. There is not even estimated cost and time. Second, even if the modification causes high cost and time, it must be considered in the right context, i.e., whether the cost and time are worth considering the benefit. When benefit is sufficiently large, the person having ordinary skill would do it. Sending satellites to the space is not prohibited simply because of the high cost and time. Therefore, the asserted high cost and time are not a reason why the provided motivation is improper.
Appellant further argues that the modification would change each input device to an audio device. Appellant’s argument is a little difficult to understand, but Examiner’s best understanding of the logic is that: 1. The combination of Pierce I, Iredale, and Vaillancourt modified by Abhishek’s device is an audio device. 2. Any device that transmits data to audio device becomes an audio device. 3. Thus, as soon as a device sends data to the modification, the device cannot be a non-audio device. 4. Therefore, the payload data in financial transaction cannot be non-audio signal. First, there is no such a logic that a sending device transmitting a data to a receiving device changes the nature of the sending device to another type of device. If a broadcasting company sends a television signal to a TV receiver, the company does not become a TV receiver. The financial pay load is still from non-audio source that never handles audio data. The fact that the modification is able to accept the data as if it is an audio signal does not change the nature of the non-audio signal. Second, if the logic is true (it is not), Appellant’s claim does not hold. The claim 8 recites, from line 6, “plurality of data inputs wherein data from said plurality of data inputs is transmitted to said audio input port” and “said plurality of data inputs comprising data received from both audio and non-audio source.” (emphasis added.) As the data are transmitted to the audio input, all inputs become audio inputs and the “non-audio source” cannot exist which indicates that Appellant’s logic is contrary to Appellant’s own claim language.

	Claim 12 is rejected under 35 USC 103 as being unpatentable over Pierce | in view of Iredale, Vaillancourt, Abhishek and in further view of Bharitkar et. al., US 2018/0218576 A1 (Bharitkar).
	1.
	Appellant argues that Bharitkar would have to be modified in unknown ways not taught in the Bharitkar specification, thus, the modification has little likelihood of success. Examiner respectfully disagrees. The fact that Appellant does not have a knowledge of how to modify is not a reason why a person having ordinary skill in the art cannot modify. Note that MPEP states that "[i]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." MPEP 2141.03 I.

	2. Bharitkar requires a haptic-tactile sensor. (See Abstract).
	Appellant argues that adding a superfluous sensor to attempt to achieve the ability to the current invention which does not require such a sensor is not obvious. Examiner respectfully disagrees. Although Appellant implies that a combination with a reference must include all teachings in the reference, there is no such a requirement. Combining Bharitkar does not necessarily mean the sensor must be combined. The Office Action states that “Bharitkar teaches said electronic encoder chip and said electronic decoder chip are operable to frame sync said data ([0087], e.g., synchronized to the compressed audio frames).” Only the frame synchronization is combined. As the Office Action does not state that the sensors are combined, the argument is moot.

	Claims 14-16 are rejected under 35 USC 103 as being unpatentable over Pierce I in view of Iredale, Vaillancourt, Wargo, US 2017/0350553 A1 Wargo), and further in view of Lysejko et. al., US 2018/0213417 A1 (Lysejko).
	
	Lysejko
	Appellant argues that Use of Lysejko prevents and/or changes the intended princip[le] of operation of Pierce I. Examiner respectfully disagrees. Although Appellant argues that the basic premise of Pierce I is to avoid rotation of cameras, there is no such statement in Pierce I. Rather, the principle of operation of Pierce I is using multiple cameras to cover wide range of areas. Appellant points out [0005] and [0006] as evidence of the principle of operation as using fixed cameras and teaching away from rotation of the pole. The paragraphs are reproduced below.
              
    PNG
    media_image4.png
    684
    697
    media_image4.png
    Greyscale

	
	[0005] lists the disadvantage of using pan-tile-zoom type cameras. Specifically, [0005] states that the camera has “limited view of the area.” Solving the problem was not by fixing the camera. The solution was, rather, using multiple cameras. In other words, if only fixing of the camera was used, the problem of the limited view of the area cannot be solved. On the other hand, using multiple cameras even if they can be rotated, the problem of limited view of the area is solved because multiple cameras cover wider range of areas. Thus, it is clear that using multiple camera was the solution rather than fixing the camera was the solution. [0006] lists another issue, but it is not relevant because the paragraph is qualified by “often” which means it is not always an issue. [0006] lists another issue of zooming, but Pierce I also uses zooming function in [0034], e.g., “8x zoom detail views.” Thus, there is no evidence in [0005] and [0006] that Pierce I actually consider the fixed camera as a principle of operation and teaches away rotation of the cameras. Pierce I happens to use fixed camera, but fixing camera is not a principle of operation, and never states that rotating camera must be prohibited.
	Appellant further argues that if Lysejko does not make the camera rotate, the claim language is not met. Examiner no longer argue on this because even if Lysejko rotates camera as well, it does not frustrates the principle of operation of Pierce I. Thus, the Appellant’s argument is moot.
	
	Wargo
	Appellant argues that hingably attaching Pierce I poll to an anchor prevent the intended operation of Pierce I and/or change the principle of operation of Pierce I. Examiner respectfully disagrees. Appellant fails to point out where Pierce I states that mounting in rigid fashion is the principle of operation or Pierce I stops operating if it is mounted on a hinge. Rather, when there is motivation to do so, Pierce I is not prohibited from attaching to an anchor. The motivation was provided in the Office Action.

	Claim 20 is rejected under 35 USC 103 as being unpatentable over Pierce | in view of Iredale, Vaillancourt, Wargo, Lysejko, and further in view of Pierce Il et. al., US 2013/0176434 A1 (Pierce Il).
	1.
	The argument is the same as the argument related to Abhishek above. Thus, the same answer applies.

	2. 
	The argument is the same to that related to Claims 14-16 above. Thus, the same answer applies.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Joseph Suh
/Joseph Suh/

Conferees:
/Francis Geroleo/Primary Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        December 6, 2021

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.